DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa, et al. (US 2017/0351880, herein Ozawa).1	Regarding claims 1 and 5, Ozawa teaches a card reader and control method of the card reader structured to perform at least one of reading of magnetic data recorded in a card and writing of magnetic data to the card, the card reader comprising: 	a metal detection sensor structured to detect a foreign matter including metal (paragraph 0036); 	a judgment part configured to compare an output of the metal detection sensor with a predetermined threshold value to determine whether abnormality has occurred or not (paragraph 0041); and 	an abnormality determination part configured to obtain a difference between a reference value and an output of the metal detection sensor in a case that the judgment part determines that the abnormality has occurred to determine as the foreign matter in a state that the difference is within a stable determination width (paragraph 0041).	Regarding claims 2 and 7, Ozawa teaches the abnormality determination part determines that the foreign matter exists in a case that the state that the difference is within the stable determination width has continued over a predetermined time period (paragraph 0041).	Regarding claims 3, 8, 11 and 13, Ozawa teaches the judgment part updates the reference value with the output of the metal detection sensor in a case that the judgment part determines to be no abnormality as a result of comparing the output of the metal detection sensor with the predetermined threshold value (paragraph 0042).	Regarding claims 4, 9, 12 and 14, Ozawa teaches the abnormality determination part updates the reference value with the output of the metal detection sensor when the difference exceeds the stable determination width (paragraph 0041).	Regarding claim 6, Ozawa teaches the output value is repeatedly acquired at a predetermined time interval in a state that the card is not inserted into the card reader (paragraph 0041).	Regarding claims 7 and 10, Ozawa teaches it is determined that the foreign matter exists in a case that the state that the difference is within the stable determination width has continued over a predetermined time period (paragraph 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo, et al. teaches a method for analysis for detection of skimming devices.2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 See attached document and citation in 892 form.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.